TITE
         IN CLERK* OFFICE
                                                   This opinion was filed for record
         COURT,StKIE OF WASHmerON

I    DATE JAN 3 I 2019
     DATE                                        at_     .VW..     on^AiA.3(, Biyi ^
     (UA kMAA ir > &Q ,
          GMIEFJUSTKe

                                                         SUSAN L. CARLSON
                                                       SUPREME QOURT CLERK




    IN THE SUPREME COURT OF THE STATE OF WASHINGTON

    BNSF RAILWAY COMPANY,

                             Respondent,               No. 95015-6


    V.

                                                       EN BANC
    THOMAS B. CLARK,MD,Pierce County
    Chief Medical Examiner, and PIERCE
    COUNTY MEDICAL EXAMINER,

                             Appellants.               Filed     JAN 3 1 2019



            FAIRHURST, C.J.—This case involves a practice that dates back to our

    earliest days as a territory—^the coroner's inquest. Although we now typically use

    experts to determine the cause of an unnatural death, historically we relied on the

    verdict of a coroner's inquest jury. The parties before us ask how a coroner today

    may invoke the statutory authority that accompanies an inquest.
BNSFRy. Co. v. Clark, No. 95015-6

       This case arose after Thomas B. Clark, MD, the Pierce County medical

examiner (ME),' attempted to subpoena a video held by BNSF Railway Company

of a fatal train-pedestrian collision. The parties dispute both whether Dr. Clark
properly began a coroner's inquest and the extent ofthe subpoena power granted by
the applicable statute. We are asked to determine whether Dr. Clark exceeded his
authority in issuing the subpoena. We hold that because Dr. Clark never began an

inquest, he did not have authority to issue the subpoena. We affirm the issuance of
a writ of prohibition by the trial court. We also provide guidance as to the scope of

the subpoena power, as this issue is likely to recur.


                     I. FACTUAL AND PROCEDURAL HISTORY

       On February 5, 2017, a BNSF train was traveling through Puyallup,

Washington, during heavy snow. R.S.^ was standing on the tracks. According to

witnesses at the scene, the train blew its whistle, but R.S. was struck and killed.

Witnesses disagree about whether R.S. intentionally stayed on the tracks.

       The train was equipped with a video camera that recorded the incident. The

video was secured by the BNSF evidence preservation team and remains in the



      'In populous counties, the county legislative authority may decide to appoint a medical
examiner in lieu of electing a coroner. RCW 36.24.190. The medical examiner assumes the
statutory duties performed by the county coroner. Id. Pierce County has chosen to appoint Dr.
Clark as the medical examiner. See PIERCE COUNTY Code 2.06.010(A)(5),(F).
       ^ The name of the man who was killed is not material to the case. In the interests of
protecting the privacy of his family, we refer to him by his initials only.
                                                 2
BNSFRy. Co. v. Clark, No. 95015-6

possession of BNSF today. After the death, Puyallup Police Department officers
reviewed the video at the BNSF offices.

      Dr. Clark then contacted BNSF to request a copy of the video to conduct a

death investigation. Dr. Clark believes that if he views the video, he must maintain

a copy ofthe video to comply with his obligations under the public record laws. MEs

are obligated to keep death investigation records confidential. RCW 68.50.105(1).

      BNSF informed Dr. Clark that it will retain the video for 40 years but will not

release physical copies of the video because of concerns about the video being

leaked. Instead, BNSF offered to show the video to Dr. Clark at any time, as many

times as he would like to view it, and brought the video to the ME's office. No one

at the ME's office viewed the video.


      On March 14, 2017, Dr. Clark sent a memorandum to the Pierce County

Superior Court administrator. The memorandum read as follows:

      Pursuant to RCW 36.24.020, please be advised that I am opening an
      inquest concerning the February 5, 2017 death of [R.S.] in Puyallup,
      Washington.

      Until further notice, however, Superior Court is not requested to
      provide persons to serve as a jury of inquest, nor to schedule a
      courtroom or related services, because my office is still gathering
      evidence concerning this matter. You will be advised when the status
      changes.

Clerk's Papers(CP) at 143. Dr. Clark has stated that it is now and always has been

his intention to hold an inquest in this matter.
BNSFRy. Co. v. Clark, No. 95015-6

      Dr. Clark then issued an inquest subpoena to BNSF, demanding the

production of "[a]ll photographs, film or video" depicting the "events 5 minutes

before, during and 5 minutes after" the collision. CP at 145. The subpoena bore cause

number 2017-0326 and ordered BNSF to produce the evidence to the ME on or

before March 31, 2017. BNSF was unable to find a case with this number on the

Pierce County Superior Court's website and refused to comply with the subpoena.

      BNSF sought a writ of mandamus to command Dr. Clark to withdraw the

subpoena and a writ of prohibition to prevent him from enforcing the subpoena.

BNSF argued that the memorandum to the court administrator was insufficient to

convene an inquest and that, even if it was sufficient, the subpoena power granted

by the statute allows subpoenas only for testimony and not for documents. The

Pierce County Superior Court denied the writ of mandamus but entered a writ of

prohibition requiring Dr. Clark to withdraw or not enforce the subpoena. Dr. Clark

petitioned for direct review, which we granted.

                                  II. ANALYSIS


      Coroners' inquests are governed by chapter 36.24 RCW. RCW 36.24.020

states that if a coroner decides to conduct an inquest, he or she "shall notify the

superior court to provide persons to serve as a jury of inquest." We hold that this

statute requires a coroner to request a jury before an inquest can begin. We also hold

that a coroner has the power to issue a subpoena only once he or she has requested
BNSFRy. Co. v. Clark, Flo. 95015-6

a jury. Because Dr. Clark did not request a jury from superior court, he never

convened an inquest and did not have authority to issue a subpoena. The trial court

did not abuse its discretion by issuing a writ of prohibition, and we affirm.

      Dr. Clark has made it clear that he intends to call an inquest jury and issue a

new subpoena in this matter ifthis court affirms. In the interests ofjudicial economy,

we explain that RCW 36.24.050 grants the power to subpoena this video but that the

subpoena is returnable only to the inquest jury, not the coroner's office.

A.    Inquests and a coroner's subpoena power

      1.     Standard ofreview

      Statutory interpretation "is a question of law reviewed de novo." State v.

James-Buhl, 190 Wn.2d 470, 474, 415 P.3d 234 (2018). "Statutory interpretation

begins with the statute's plain meaning." Id. "Plain meaning is 'discerned from the

ordinary meaning of the language at issue, the context of the statute in which that

provision is found, related provisions, and the statutory scheme as a whole.'" Id.

(quoting State v. Engel, 166 Wn.2d 572, 578, 210 P.3d 1007 (2009)). If the statute

is ambiguous, we apply "principles of statutory construction, legislative history, and

relevant case law to assist us in discerning legislative intent." Cockle v. Dep't of

Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001).
BNSFRy. Co. v. CW,No.95015-6

      2.     Coroners must request ajury to begin an inquest

      We first hold that a coroner's inquest begins under the statute when the

coroner requests a jury from superior court. Because Dr. Clark specifically told the
superior court not to provide a jury, he did not begin an inquest.

      A coroner's inquest is a proceeding in which a jury, instead of the coroner,

determines the cause of death ofan individual."[T]he purpose ofa coroner's inquest

is to determine who died, what was the cause of death, and what were the

circumstances surrounding the death, including the identification of any actors who

may be criminally liable for the death." Carrickv. Locke, 125 Wn.2d 129, 133, 882

P.2d 173 (1994). If the coroner holds an inquest, then it is "the jury that decides the

matter," not the coroner. Thompson v. Wilson, 142 Wn. App. 803, 818, 175 P.3d

1149(2008).

      Coroners' inquests are governed by chapter 36.24 RCW. Under RCW

36.24.020, a coroner may generally hold an inquest if a death appears to be

unnatural. The statute is clear as to how a coroner may invoke the inquest authority:

"[t]he coroner in the county where an inquest is to be convened pursuant to this

chapter shall notify the superior court to provide persons to serve as a jury ofinquest

to hear all the evidence concerning the death and to inquire into and render a true

verdict on the cause of death." RCW 36.24.020. This sentence discusses the county

"where an inquest is to be convened." Id. By using the future tense, the statute
BNSFRy. Co. v. CM,No. 95015-6

indicates that it is discussing what must occur before an inquest begins. The statute

explicitly states that the coroner "shall notify the superior court to provide persons

to serve as ajury ofinquestC Id. Therefore, the coroner must request a jury in order

to begin an inquest. See State v. Krall, 125 Wn.2d 146, 149, 881 P.2d 1040(1994)

(stating "the general rule that 'shall' is presumptively mandatory").

      Even if the language were not clear, the legislative history suggests the same

result. Chapter 36.24 RCW "dates back virtually unchanged to the 1854 territorial

laws of Washington." Carrick, 125 Wn.2d at 137-38. When it was originally adopted

by the first legislative assembly of the Territory of Washington, it stated that when

the coroner learns of an unnatural death,"he shall go to the place where the body is,

and forthwith summon six good and lawful persons, qualified by law to serve as

Jurors, to appear before him forthwith, at the place where the body of the deceased

is, to inquire into the cause of the death." Laws OF 1854, § 3, at 436. In 1953, the

chapter was amended to make inquests permissive rather than mandatory. At that

time, this statute was changed to read, "The eoroner shall summon six good and

lawful persons to serve as jurors and to hear all the evidence concerning the death

and to inquire into and render a true verdict on the cause of death." Laws OF 1953,

ch. 188, § 3. In 1988, the legislature amended the statute again to create uniformity

in the way all kinds ofjurors are selected, summoned, and compensated. Laws of

1988, ch. 188, § 1. The legislature amended the statute by replacing the "summon

                                          7
BNSFRy. Co. v. CM,No. 95015-6

six good and lawful persons" language with the current "notify the superior court to
provide persons to serve as a jury of inquest." Id. § 18. The original language was
clear that the coroner holding the inquest must summon the jury immediately. The

1953 amendment removed the word "forthwith" but maintained the mandatory

"shall summon" language for a coroner's inquest. These amendments make the

inquest process optional but do not authorize the coroner to start the inquest without
requesting or summoning a jury.

      This reading also comports with the understanding in prior cases. For

example, m In re Inquest into Death ofBoston, 112 Wn. App. 114, 117,47 P.3d 956

(2002), the Court of Appeals summarized chapter 36.24 RCW as authorizing

inquests that allow "the county coroner to summon and empanel jurors, to subpoena

witnesses, and to issue arrest warrants." See also Lee v. Jasman, 183 Wn. App. 27,

57, 332 P.3d 1106 (2014)("When determining the cause of death, a coroner may

summon an inquest jury."), aff'd, 183 Wn.2d 633, 354 P.3d 846(2015); Thompson,

142 Wn. App. at 818("[T]he coroner may call an inquest and seat a jury and, in that

case, it is the jury that decides the matter."). None of these cases contemplated an

inquest beginning without a jury being summoned.

      In this case. Dr. Clark wrote a memorandum to the Pierce County Superior

Court administrator stating that he was "opening an inquest," but that the "Superior

Court is not requested to provide persons to serve as a jury of inquest" at this time.
BNSFRy. Co. v. Clark, No. 95015-6

CP at 143. Contrary to the statute, Dr. Clark did not "notify the superior court to

provide persons to serve as a jury of inquest." RCW 36.24.020. In fact, Dr. Clark

specifically told the superior court not to provide persons to serve as a jury of

inquest. Because Dr. Clark did not request a jury, an inquest never began.

      3.     A coroner's subpoena power is tied to inquests

      A coroner does not have general subpoena power. The subpoena power arises

only once an inquest begins. Because Dr. Clark did not request a jury, he did not

commence an inquest and he did not have authority to issue the subpoena.

      RCW 36.24.050 provides the coroner with limited power to issue subpoenas.

Under this section, "[t]he coroner must summon and examine as witnesses, on oath

administered by the coroner, every person, who, in his or her opinion or that of any

of the jury, has any knowledge of the facts." RCW 36.24.050. Under Washington

law,"[sjtatutes on the same subject matter must be read together to give each effect

and to harmonize each with the other." US W. Comma 'ns, Inc. v. Utils. & Transp.

Comm'n, 134 Wn.2d 74, 118, 949 P.2d 1337 (1997). Because RCW 36.24.050

appears alongside several other sections governing inquests and explicitly mentions

"the jury," the most natural reading is that the subpoena power is contingent on there

being an inquest.

      This interpretation also comports with the general understanding that the

subpoena power does not arise until there is a matter pending before a tribunal. For
BNSFRy. Co. v. Clark, No. 95015-6

example,the West Virginia Supreme Court of Appeals held that despite the absence
of a limitation in the statute, a court has no power to issue a subpoena duces tecum

unless a case is pending before it. State v. McGill, 230 W. Va. 569, 573, 741 S.E.2d

127 (2013); see also Rogers v. Superior Court, 145 Cal. 88, 91, 78 P. 344 (1904)

("A witness can be compelled to answer only such questions as are legal and

pertinent to a matter in issue before a tribunal.'" (emphasis added)); Chambers v.

Oehler, 107 Iowa 155, 158, 77 N.W. 853 (1899) ("[T]he pendency of some

proceeding in court is necessary in order to warrant the issuance of process for

witnesses. There being no case pending in this instance, the justice had no authority

to issue a subpoena for a witness.").

      However, once the coroner has properly begun the inquest process by

requesting jurors, he or she is authorized to issue subpoenas returnable to the inquest

jury. The coroner "conduct[s]" the inquest, RCW 36.24.020, and "examine[s]" the

witnesses, RCW 36.24.050. The coroner must be allowed to issue subpoenas before

the jury is actually empaneled to ensure that the coroner will have witnesses to

examine once the jury is empaneled to hear the evidence.

      4.     This video is subject to a properly issued inquest subpoena

      The subpoena power granted by RCW 36.24.050 includes the power to

subpoena the video in this case.




                                          10
BNSFRy. Co. v. Clark, No. 95015-6

       Because the word "subpoena" might mean either subpoena ad testificandum

or subpoena duces tecum, or both, we look to the way "subpoena" was understood

when this statute was enacted. As mentioned above, "RCW 36.24 dates back

virtually unchanged to the 1854 territorial laws ofWashington." Carrick, 125 Wn.2d

at 137-38.^ In the same legislative session that adopted this statute, the legislature

passed a law discussing subpoenas in civil practice. This statute explains that a

"subpoena may require not only the personal attendance of the person to whom it is

directed, at a particular time and place to testify as a witness, but may also require

him to bring with him any books, documents, or things under this control." Laws of

1854, ch. 32, § 296. In 1854, therefore, a "subpoena" included both the power to

bring a witness in to testify and the power to require that witness to bring physical

items with him or her.




       ^ Indeed, the original version ofthe statute as adopted by the first legislative session in the
Territory of Washington read as follows:
       The coroner may issue subpoenas for witnesses, to the sheriff or any constable of
       the county,returnable forthwith, or at such time and place as he may appoint, which
       may be served by any competent person.—He must summon, and examine as
       witnesses, on oath, by him administered, every person, who,in his opinion, or that
       of any of the jury, has any knowledge of the facts, and he may summon a surgeon
       or physician to inspect the body, and give, under oath, a professional opinion as to
       the cause of death.
Laws of 1854, § 6, at 436. The only changes between then and now are removing the language
requiring the subpoenas to go to the sheriff or constable and making the language gender neutral.
The next section included the language now at the end ofRCW 36.24.050,"A witness served with
a subpoena maybe compelled to attend and testify, or be punished by the coroner for disobedience,
in like manner as upon a subpoena issued by a justice of the peace." Id. § 7, at 437. The only
amendment in this section was changing "justice ofthe peace" to "district judge."
                                                11
BNSFRy. Co. v. Clark, No. 95015-6

      Notably, another section of the original laws of this state did reference both

"subpoenas and subpoenas duces tecum, as in ordinary cases at law," Laws OF 1854,

ch. 1, § 40 (emphasis omitted)(regarding elections). However, later, in chapter 32,

§ 296,the legislature explained that in ordinary cases at law, a "subpoena" alone can

require a witness to testify and to bring documents. The legislature did not suggest

that the word "subpoena" in the coroner's inquest statute had a narrower meaning

than the definition adopted elsewhere in the same legislative session.

      The way the 1854 legislature defined "subpoena" is in line with the definition

of "subpoena" at the time. A legal dictionary from the mid-1800s defined a

"subpoena" as a "writ by which persons are commanded to appear at a certain place,

at a certain time, under a penalty." Henry James Holthouse, A New Law

Dictionary, Containing Explanations of Such Technical Terms and

Phrases as Occur in the Works of Legal Authors, in the Practice of the

Courts,and in the Parliamentary Proceedings of the Houses of Lords and

Commons 390(2d ed. 1846)(emphasis omitted). The dictionary explains that there

are several different kinds of subpoenas, including subpoenas ad testificandum and

subpoenas duces tecum. Id. Both kinds of subpoenas involve compelling witnesses

to attend in court. The subpoena duces tecum additionally requires the witnesses "to

bring with them books or documents which may be in their possession, and which

may tend to elucidate the subject-matter of the trial." Id. (emphasis omitted).


                                        12
BNSFRy. Co. v. Clark, No. 95015-6

Because both forms of subpoenas can thus be fairly described as "subpoenas for

witnesses," the phrasing of RCW 36.24.050 does not limit subpoenas to only

subpoenas ad testificandum.

       This is also a more logical reading of the statute. If the coroner lacked the

power to require witnesses to bring physical evidence with them, then the inquest

jury would not be able to see and evaluate one ofthe most crucial pieces of evidence

in this case, an actual video of the death. The jury would have to make a

determination based only on what other people told them that the video showed.

Given the statute's requirement that the jury "hear all the evidence concerning the

death," RCW 36.24.020, allowing the coroner to subpoena the video in this case

would further legislative intent."^         Timberline Air Serv., Inc. v. Bell Helicopter-

Textron, Inc., 125 Wn.2d 305, 312, 884 P.2d 920(1994)("The purpose of statutory

construction is to effectuate legislative intent.").

        This court has also previously assumed that subpoena power includes the

power to demand physical items. In State ex rel. Sowers v. Olwell, 64 Wn.2d 828,

829, 394 P.2d 681 (1964), an attorney was served with a subpoena duces tecum.


         In this case, the coroner issued a subpoena to a business for a video that he knows exists
and contains evidence concerning the death. Cf. State v. Miles, 160 Wn.2d 236, 244, 156 P.3d 864
(2007) (explaining that article I, seetion 7 of the Washington Constitution bars administrative
subpoenas that go beyond business records to intrude on private affairs and are issued without
judicial oversight). This is not a fishing expedition. Cf. State v. Reeder, 184 Wn.2d 805, 820-21,
365 P.3d 1243 (2015)("Grand juries are not entitled 'to engage in arbitrary fishing expeditions.'"
(quoting United States v. R. Enters., Inc., 498 U.S. 292, 299, 111 S. Ct. 722, 112 L. Ed. 2d 795
(1991))).
                                                13
BNSFRy. Co. v. Clark,l1977 WL 199094, at *1 (Ohio Ct. App.Dec. 7, 1977)
(unpublished)(reviewing a coroner's subpoena duces tecum without any mention of
a lack of power to issue it despite Ohio Revised Code Annotated § 313.17 granting
authority to "issue subpoenas for such witnesses as are necessary").

      Finally, our decision today aligns with the only other court that appears to

have confronted this issue. In New York, the statute governing coroners' inquests

grants coroners the "power to subpoena and examine witnesses under oath." N.Y.
County Law § 674(4). Interpreting that statute, a New York court found that such

a subpoena "is not restricted to merely asking questions of witnesses." Brunner v.

Registrar of Med. Records ofDe Graff Mem 7 Hosp., 119 Misc. 2d 952, 953, 464

N.Y.S.2d 928 (Sup. Ct. 1983). Instead, "the reference generally, to the power to

subpoena in [the statute], includes the power ofsubpoena duces tecum."Id.; see also

18 C.J.S. Coroners and Medical Examiners § 17 (2007)("The coroner's statutory

subpoena power is not restricted to the examination of witnesses but includes the

power of subpoena duces tecum."(citing Brunner, 119 Misc. 2d at 953)).



                                          14
BNSFRy. Co. v. CM,No. 95015-6

5.   Covoners may demand only that the subpoena be returned to the inquestjury
      Although the coroner may subpoena the video in this case, he or she may
demand only that the witness bring the evidence to the inquest jury. The coroner is
not entitled to summon the witness or the evidence to his or her office.

      The statute allows the coroner to "issue subpoenas for witnesses returnable

forthwith or at such time and place as the coroner may appoint." RCW 36.24.050.

This language is unchanged from the original 1854 law. Under the original law,
whenever a suspicious death occurred, the coroner was to "go to the place where the

body is, and forthwith summon six good and lawful persons, qualified by law to

serve as jurors, to appear before him forthwith, at the place where the body of the
deceased is, to inquire into the cause of the death." LAWS OF 1854, § 3, at 436. The

statute at that time clearly did not contemplate the coroner reviewing the evidence

prior to summoning the jury. The legislature intended to allow subpoenas requiring

the witness or evidence to appear before the jury immediately or to appear before

the jury at a later place and time. This section does not allow a coroner to demand to

see the subpoenaed evidence prior to the inquest.

      This reading of the statute aligns it with how some other subpoenas operate.

See United States v. Wadlington, 233 F.3d 1067, 1075 (8th Cir. 2000)(explaining

that a subpoena that required a witness to come to the prosecutor's office the day

before the grand jury proceeding indicated "improper use of grand jury subpoenas"

                                         15
BNSFRy. Co. v. Clark, No. 95015-6

because the language allowing a subpoena to command a witness to '"attend and
give testimony at the time and place specified therein'" applied only to "formal
proceedings" and "does not authorize the Government to use grand jury subpoenas
to compel prospective grand jury witnesses to attend private interviews with
government agents"); United States v. LaFuente, 991 F.2d 1406, 1411 (8th Cir.
1993)("The government may not use trial subpoenas to compel prospective trial
witnesses to attend pretrial interviews with government attorneys."); United States

V. Keen,509 F.2d 1273, 1275,1274(6th Cir. 1975)(a subpoena may "be issued only

for the purpose of compelling the attendance of witnesses or the production of

evidence at a formal proceeding," and it was "highly improper" to use a subpoena

to attend a pretrial interview with the government).

        Moreover, ROW 36.24.020 does not allow preinquest inspection of the

evidence, and for good reason. The inquest jury must "hear all the evidence

concerning the death." RCW 36.24.020. "The coroner must summon and examine

as witnesses . . . every person, who, in his or her opinion or that of any of the jury,

has any knowledge of the facts." RCW 36.24.050 (emphasis added). This strong

language shows that the coroner who convenes an inquest has no need to see the

evidence in advance because he or she does not have the discretion to view a piece

of evidence or hear a particular witness statement and decide not to present it to the

jury.


                                          16
BNSFRy. Co. v. Clark, l111 Wn.2d 718, 722-23, 305 P.3d 1079 (2013)(quoting

Kreidler v. Eikenberry, 111 Wn.2d 828, 838, 766 P.2d 438 (1989)).

      The trial court's grant of a writ of prohibition is reviewed for abuse of

discretion. Id. at 730."A trial court abuses its discretion if a decision is manifestly

unreasonable or based on untenable grounds or untenable reasons. 'A court's

decision is manifestly unreasonable if it is outside the range of acceptable choices,

given the facts and the applicable legal standard.'" Id. (citation omitted)(quoting In

re Marriage ofLittlefield, 133 Wn.2d 39, 47, 940 P.2d 1362(1997)).

      2.     The writ was correctly issued because Dr. Clark was exceeding his
             authority and BNSF did not have an alternative remedy at law

      The trial court did not abuse its discretion in issuing the writ in this case. Dr.

Clark had not yet begun an inquest and did not have the power to issue a subpoena.
                                          17
BNSFRy. Co. v. Clark, Flo. 95015-6

Because he nevertheless issued a subpoena, he was acting in excess of his
jurisdiction, satisfying the first prong of the test. Because decisions surrounding
coroners' inquests may not be directly appealed or set aside by the court, BNSF did
not have an adequate remedy in the course of legal procedure, satisfying the second
prong. See Boston, 112 Wn. App. at 119 ("Although some jurisdictions have
recognized a limited right to petition for a writ of mandamus or prohibition against
the coroner where the coroner has acted arbitrarily, direct appeal is uniformly

disallowed."). The trial court's decision was well within its discretion.

                                 III. CONCLUSION


      We affirm the trial court's order issuing a writ of prohibition requiring Dr.

Clark to withdraw or not enforce the subpoena. The power to issue a coroner's

inquest subpoena arises only when the coroner has actually asked the superior court

to provide a jury. We also address the scope of the subpoena power, as a dispute

over its extent is likely to arise as a result ofthis decision. RCW 36.24.050 authorizes

a subpoena for the video in this case, returnable to the inquest jury.




                                          18
BNSFRy. Co. v. Clark, No. 95015-6




                                         ^GU a   t C-

WE CONCUR:




        k


                     /




                                    19